Citation Nr: 1034968	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1953 to October 1954 and from April 1955 to April 1957.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the denials of service connection for a low back 
disability and PTSD and denied service connection for a left hip 
disability and bilateral eye disability.  


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic disability of the left hip.

2.  It is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic bilateral eye disability. 

3.  An unappealed September 2002 rating decision continued the 
denial of the Veteran's claim of service connection for a low 
back disability essentially on the basis that such disability was 
unrelated to his service. 

4.  Evidence received since the September 2002 rating decision 
does not include evidence suggesting that the Veteran's low back 
disability is related to service; does not relate to the 
unestablished fact necessary to substantiate the claim of service 
connection for a low back disability; and does not raise a 
reasonable possibility of substantiating the claim.
5. An unappealed February 2004 rating decision continued the 
denial of the Veteran's claim of service connection for PTSD 
essentially on the basis that there was no corroborated stressor 
event in service and PTSD had not been diagnosed.

6.  Evidence received since the February 2004 rating decision 
does not include corroborating evidence of a stressor event in 
service or a competent diagnosis of PTSD in accordance with DSM-
IV; does not relate to the unestablished facts necessary to 
substantiate the claim of service connection for PTSD; and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection for a bilateral eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  New and material evidence has not been received and the claim 
of service connection for a low back disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009). 

4.  New and material evidence has not been received and the claim 
of service connection for PTSD may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

Regarding service connection for a left hip and bilateral eye 
disabilities, the Veteran was advised of VA's duties to notify 
and assist in the development of his claims prior to their 
initial adjudication.  A June 2008 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

Regarding low back disability and PTSD, the Veteran was advised 
of VA's duties to notify and assist in the development of the 
claims prior to their initial adjudication.  The June 2008 letter 
provided notice in accordance with Kent, and also explained the 
evidence VA was responsible for providing and the evidence he was 
responsible for providing.  It also informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not alleged 
that notice in this case was less than adequate.  

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Regarding service connection for a left hip and bilateral eye 
disabilities, the evidence of record does not establish that the 
claimed disabilities exist.  Consequently, VA examinations are 
not warranted.  

Regarding low back disability and PTSD, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened.  38 
C.F.R. § 3.159 (c)(4)(iii).  

Some of the Veteran's service treatment records (STRs) are 
associated with the claims file and pertinent postservice 
treatment records have been secured.  
STRs for his period of active duty from April 1955 to April 1957 
are unavailable (See July 2005 Formal Finding of Unavailability 
of STRs).  Accordingly, VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully consider 
the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  Regarding the service connection claims, 
although the unavailability of the Veteran's service treatment 
records is unfortunate, the claims are being denied based on the 
absence of a current disability.

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

II.  Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

A.  Service Connection Claims

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes).  In the absence of proof of a present 
disability there is no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

1.  Left Hip
 
The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to the left hip.   

An August 2005 private outpatient treatment record notes that the 
Veteran slipped and fell and that his left hip hurt.  It was 
noted that he had previous leg injuries from the military and 
reinjured himself when he worked for the City of Dallas.  There 
was tenderness of the left hip without ecchymosis.  

An April 2006 VA outpatient treatment record notes that the 
Veteran slipped and fell in his laundry room and injured his left 
hip.  He was privately prescribed a walker and physical therapy 
with decreasing pain.  He reported his left hip was "doing 
fair." 

May 2007 VA left hip X-rays were interpreted as revealing no 
evidence of fracture, dislocation, arthritic change, or other 
abnormality.  

A May 2007 VA outpatient treatment record notes that the Veteran 
had somewhat limited left hip motion with mild discomfort.  Motor 
and sensory strength were intact peripherally.  The impression 
was chronic hip pain.  

A July 2007 VA outpatient treatment record notes that the Veteran 
used a four wheel walker for long distances and otherwise a cane 
due to hip pain.

The threshold matter that must be addressed here (as with all 
claims seeking service connection) is whether or not there is 
competent evidence that the Veteran actually has the disability 
for which service connection is sought (left hip disability).  In 
the absence of proof of such disability there is no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.   

The competent evidence of record does not show (or tend to 
suggest) that the Veteran has a left hip disability.  X-rays of 
the left hip were within normal limits and did not reveal any 
pathology suggestive of chronic disability.  While VA outpatient 
treatment records note that the Veteran fell and suffered hip 
pain; it is noteworthy that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  None of the medical evidence of record suggests that the 
Veteran has a current left hip disability.    

      2.  Bilateral Eyes
      
The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to the eyes.   

VA outpatient treatment records are silent for complaints, 
findings, treatment, or diagnosis relating to the eyes.

The threshold matter that must be addressed (as with all claims 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (an eye disability).  In the absence 
of proof of such disability there is no valid claim for service 
connection.  Brammer, 3 Vet. App. at 225.  Refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

The competent evidence of record does not show (or tend to 
suggest) that the Veteran has a bilateral eye disability.  His 
private treatment records do not mention any complaints referable 
to the eyes.  VA treatment records are silent for any mention of 
disability of the eyes.  None of the medical evidence of record 
suggests that the Veteran has a current disability of the eyes.  

3.  Conclusion

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements, or the claimant's statements to VA medical personnel.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, 
while lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the diagnosis or etiology of 
diseases or disabilities.  Id.

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not warranted. 



B.  Petitions to Reopen

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion..  Fortuck v. 
Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 
Vet. App. 510 (1992).  Regarding materiality, the Court has held 
that the newly presented evidence need not be probative of all 
the elements required to award the claim but that the evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

      1.  Low Back

An unappealed September 2002 rating decision continued the denial 
of the Veteran's claim of service connection for a low back 
disability (which had been previously denied in an October 1998 
rating decision essentially on a finding that such disability was 
unrelated to service).  He did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the September 2002 rating 
decision included:

August 1999 to October 2000 private outpatient treatment records 
noting that the Veteran was seen in the pain clinic for chronic 
leg and back pain.  

July 2002 VA X-rays of the lumbar spine interpreted as revealing 
scoliosis and DJD changes with narrowed L4, L5, and S1 disks with 
vacuum phenomenon, mild marginal osteophytes, and no 
compressions.  

Evidence received since the September 2002 rating decision 
includes:

An August 2005  private outpatient treatment record noting that 
the Veteran had previous leg and back injuries from the military 
and that he reinjured himself when he worked for the City of 
Dallas.  There was leg and back pain for two weeks prior.

An April 2006 VA outpatient treatment record noting a history 
(from a 1999 MRI) of disc bulges at L3-4, L4-5, and L5-S1 with 
questionable contact of the exiting nerve roots on the right at 
L4-5 and bilaterally at L5-S1.  

An April 2006 VA outpatient treatment record noting that the 
Veteran slipped and fell in his laundry room and injured his 
back.  He was privately prescribed a walker and physical therapy 
with decreasing pain.  He reported that he continued to have low 
back pain that radiated into his left leg (which was currently 
resolved).

A May 2007 VA X-ray of the lumbar spine interpreted as revealing 
minimal compression of the superior margin of the L1 vertebral 
body, degenerative disc disease (DDD) at L3-L4, L4-L5, and L5-
S1with vacuum phenomena at the lower two levels, degenerative 
changes of the lower facet joints, minimal rotary scoliosis of 
the right, and anteriosclerosis within the abdominal aorta.  

A May 2007 VA outpatient treatment record noting that the Veteran 
had slight low back discomfort to palpation with motor and 
sensory strength intact peripherally.  The impression was chronic 
low back pain.  

As the Veteran's claim of service connection for a low back 
disability was previously denied based on a finding that such 
disability was not related to service, for evidence received in 
this matter to be new and material, it must relate to this 
unestablished fact  (i.e. it must tend to suggest that the 
Veteran's low back disability is related to service).

Considering the evidence received since the September 2002 rating 
decision, the Board finds that it is new only to the extent that 
it was not previously of record.  However, it is not material as 
it does tend to suggest that the Veteran's low back disability is 
related to service.  The additional evidence mainly consists of 
treatment records.  None of the evidence indicates that the 
Veteran's back disability had its onset in or is otherwise 
related to his service.  In summary, the Board finds that the 
additional evidence received since the September 2002 rating 
decision does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability, and does not raise a reasonable possibility of 
substantiating the claim.  Consequently, the evidence is not new 
and material, and the claim may not be reopened.

      2.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, as here, the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, then 
the veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. Brown, 10 
Vet. App. 128 (1997). 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Although the Veteran has alleged that he participated in combat 
in Korea and Vietnam, and was wounded during the Korean Conflict 
in March 1953 (almost five months before his entrance into his 
first period of service), his personnel/administrative records 
show that he never served overseas.  Therefore, these statements 
are inherently untrue.  See Justus, supra.

An unappealed February 2004 rating decision continued the denial 
of service connection for PTSD (which had been previously denied 
in an October 1998 rating decision essentially on findings that 
the Veteran did not have a diagnosis of PTSD and there was no 
corroborated stressor event in service).  He did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the February 2004 rating 
decision included:

The Veteran's STRs, which are silent for complaints, findings, 
treatment, or diagnosis relating to any psychiatric disability.  

November 1997 through July 2003 VA outpatient treatment records 
noting that the Veteran participated in group mental health and 
addiction therapy.

July 2003 through February 2004 VA outpatient treatment records 
noting that the Veteran participated in group mental health and 
addiction therapy.

Evidence received since the February 2004 rating decision 
includes:

February 2004 through March 2005 VA outpatient treatment records 
noting that the Veteran participated in group mental health and 
addiction therapy.

A September 2005 VA outpatient treatment record (signed by a LMSW 
(a social worker)) noting that the Veteran presented for social 
assistance and had a history of schizophrenia, PTSD, and 
depression.  

As the Veteran's claim of service connection for PTSD was 
previously denied based on a finding that there was no 
corroborating evidence of an alleged stressor event in service or 
diagnosis of PTSD, for evidence received in this matter to be new 
and material, it must relate to both of these unestablished facts 
(i.e. it must provide corroboration of a stressor event in-
service and establish a diagnosis of PTSD).

Considering the evidence received since the February 2004 rating 
decision, the Board finds that it is new only to the extent that 
it was not previously of record.  However, it is not material as 
it does tend to corroborate that the Veteran was exposed to a 
stressor event in service or that he has a diagnosis of PTSD in 
accordance with DSM-IV.  The additional evidence mainly consists 
of mental health and social work treatment records reflecting 
that the Veteran had continued participation in a therapy group.  
None of the evidence alleges/corroborates that the Veteran was 
exposed to a stressor event in service.  While a September 2005 
VA outpatient treatment record indicates that the Veteran had a 
past medical history of "PTSD", such entry was made by a social 
worker (who would not be qualified to render a diagnosis) and 
there is no indication in the record that PTSD has been diagnosed 
in accordance with DSM-IV by a medical professional competent to 
render such a diagnosis.  In summary, the Board finds that the 
additional evidence received since the February 2004 rating 
decision does not relate to the unestablished facts necessary to 
substantiate the claim of service connection for PTSD, and does 
not raise a reasonable possibility of substantiating the claim.  
Consequently, the evidence is not new and material, and the claim 
may not be reopened.


ORDER

Service connection for a left hip disability is denied.

Service connection for a bilateral eye disability is denied.

The appeal to reopen a claim of service connection for a low back 
disability is denied.

The appeal to reopen a claim of service connection for PTSD is 
denied.



____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


